Citation Nr: 0905013	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  02-00 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial evaluation greater than 10 percent 
for varus deformity of the left knee from March 10, 2000.


REPRESENTATION

Appellant represented by:	Robin M. Webb, Attorney-at-Law


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2001 rating decision by the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the Veteran service 
connection and a 10 percent initial evaluation for a varus 
deformity of the left knee from March 10, 2000 (the date upon 
which he filed his original claim for VA compensation for 
this orthopedic disability.  See 38 C.F.R. § 3.400.)  

During the course of the appeal, the Board remanded the case 
for additional evidentiary and procedural development in 
November 2003 and September 2005.  Most recently, in a 
September 2008 joint motion remand, the United States Court 
of Appeals for Veterans Claims vacated an October 2007 Board 
decision denying the veteran's claim for a higher initial 
evaluation for varus deformity of the left knee and remanded 
the matter to the Board for readjudication of the issue on 
appeal.

The Board notes that during the course of this appeal, in an 
April 2005 rating decision, the Veteran was granted service 
connection and a 10 percent evaluation for traumatic 
arthritis of the left knee, effective from March 10, 2000.  
As the veteran has not timely appealed the April 2005 rating 
decision with regard to the matter of the evaluation assigned 
for traumatic arthritis of the left knee that issue is not 
before the Board.

As the Veteran has perfected an appeal as to the initial 
rating assigned for the claimed disability, the Board has 
characterized this issue in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals from 
original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claim not be 
construed as a claim for increased rating, the requirements 
of Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  A review of the 
record shows the Veteran was notified of the evidence not of 
record that was necessary to substantiate his service 
connection claim and of which parties were expected to 
provide such evidence by correspondence dated in April 2004 
and November 2005.

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) 2008.  As the Veteran 
voiced disagreement with the assigned rating for his left 
knee disorder in a notice of disagreement, no further duty to 
inform the Veteran of the requirements of VCAA exists.

In this case, the Veteran last received a VA examination for 
compensation and pension purposes in May 2004.  Recently 
submitted private treatment records show that the Veteran 
went to an emergency room and was hospitalized in 
October 2007 due to his service-connected left knee disorder.  
VA has a duty to assist the Veteran which includes conducting 
a thorough and contemporaneous medical examination.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  As the Veteran has 
not received a VA examination in five years and has been 
hospitalized since his previous examination for his service-
connected disorder, the Board finds that the Veteran should 
be afforded a current VA examination to ascertain the current 
symptomatology of his left knee disorder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names 
and addresses of all medical care 
providers, VA and non-VA, who have 
treated the Veteran for his knee 
disability from September 2005.  After 
the Veteran has signed the appropriate 
releases, those records not already of 
record should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran is to 
be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

2.  After all available records and 
responses from each contacted entity have 
been associated with the claims file; the 
Veteran should be afforded a VA 
orthopedic examination to determine the 
severity of the left knee disorder.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.  

The physician should respond to the 
following: In reporting the results of 
range of motion testing in degrees, the 
physician should specifically identify 
any excursion of motion accompanied by 
pain.  The examiner should identify any 
objective evidence of pain and assess the 
extent of any pain.  Tests of joint 
motion against varying resistance should 
be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible, the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  The examiner should also 
express an opinion concerning whether 
there would be additional limits on 
functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and if feasible, 
express this in terms of additional 
degrees of limitation of motion.

Additionally, the physician is asked to 
respond to the following questions (A), 
(B), (C), (D), (E), and (F):

A)  Is there objective evidence of 
ankylosis of the left knee?

B)  Is there objective evidence of 
recurrent subluxation or lateral 
instability of the left knee?  If so, is 
the symptomatology due to the subluxation 
or instability of the knee best described 
as:
	i)  Severe,
	ii)  Moderate, or
	iii)  Slight?

C)  Is there objective evidence of 
dislocated semilunar cartilage with 
frequent episodes of "locking," pain, 
and effusion into the joint?

D)  Is there objective evidence of 
removal of semilunar cartilage?

E)  Is there objective evidence of 
nonunion or malunion of the tibia and 
fibula?  If so, is the symptomatology due 
to the malunion of the tibia and fibula 
best described as:
	i)  Marked knee or ankle disability,
	ii)  Moderate knee or ankle 
disability, or
	iii)  Slight knee or ankle 
disability?

F)  Is there objective evidence of genu 
recurvatum?

Additionally, the examiner should offer 
an opinion regarding the effect that the 
veteran's left knee disorder alone has on 
his employability.

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination(s).  A copy of all 
notifications must be associated with the 
claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  Full 
consideration should be given to the 
provisions of 38 C.F.R. § 3.321(b) 
(regarding extraschedular evaluations) 
and Fenderson v. West, 12 Vet. App. 119 
(1999) (concerning staged ratings).  If 
the benefits sought on appeal are not 
granted to the Veteran's satisfaction, 
the AMC/RO should issue a Supplemental 
Statement of the Case and afford the 
veteran and his representative the 
requisite opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if indicated.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




